—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered April 5, 2001, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It is unnecessary to reach the defendant’s contention that the trial court erred in refusing to charge manslaughter in the first degree as a lesser-included offense of intentional murder since the defendant was acquitted of intentional murder, and convicted of depraved indifference murder (see People v Hernandez, 297 AD2d 389 [2002]; People v Hamilton, 291 AD2d 411, 412 [2002]; People v Tate, 275 AD2d 380 [2000]). In any event, the trial court properly refused to charge manslaughter in the first degree as a lesser-included offense since a reasonable view of the evidence did not support a finding that the defendant only intended to cause serious physical injury rather than death (see CPL 300.50 [1]; People v Glover, 57 NY2d 61 [1982]; People v Wheeler, 257 AD2d 673 [1999]). Prudenti, P.J., Ritter, Smith and Cozier, JJ., concur.